DETAILED ACTION
Claims 1-20 are presented for examination based on the application filed 09/04/2019.
Claims 8 and 10 are cancelled via Examiner’s Amendment and Agreement.
Claims 1, 9, 12, and 18 are amended via Examiner’s Amendment and Agreement.
Claims 1-7, 9, and 11-19 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lawrence J. Salzano, Reg. No. 67433 on 02/10/2022.
The application has been amended as follows: 
1.	(Currently amended) A method comprising:
determining, by a processor to simulate gameplay of a match in a management game as the match progresses, a real-time action for a mechanical object as part of a continuous sequence of actions by a camp in control of the mechanical object, the continuous sequence of actions comprising the real-time action extending from at least one previous action;
displaying, in response to determining the real-time action, a real-time movement of the mechanical object;

wherein, in response to occurrence of the highlight scene, displaying the real-time movement comprises displaying a real-time movement of character objects for a plurality of characters and a real-time movement of the mechanical object,
wherein determining the real-time action for the mechanical object comprises:
receiving, from a simulation server, scene data comprising at least one set of unit data; and
verifying the real-time action in the at least one set of unit data,
wherein scene data for entire simulation of the gameplay of the match is generated prior to providing a simulation result, and
wherein the method further comprises:
providing a user interface for changing, during the gameplay, at least one of a formation, a strategy, and a character; and
regenerating, in response to receiving a change via the user interface, a portion of the scene data based on the change, the portion of the scene data to occur in the simulation after the change.

2.	(Original) The method of claim 1, further comprising: 
determining a probability of success for each action among a pool of actions,
wherein the real-time action for the mechanical object is randomly determined, by the processor, from among the pool of actions.


displaying the real-time movement of the mechanical object comprises displaying the real-time movement of the mechanical object using a line connecting a start location of the real-time movement extending from at least one other line depicting the at least one previous action and an end location of the real-time movement;
the method further comprises terminating, in response to another action breaking continuity of the continuous sequence of actions, display of joined lines depicting the continuous sequence of actions; and
a color of another line depicting the another action is different from a color of the line.

4.	(Original) The method of claim 1, wherein the real-time action for the mechanical object occurs in real-time for the simulation of the gameplay in response to a motion triggered by at least one character among a plurality of characters with respect to the mechanical object.

5.	(Original) The method of claim 4, wherein: 
the mechanical object comprises a ball object; and 
the motion comprises at least one of a pass, a dribble, an interception, and a shot triggered by the at least one character with respect to the ball object.

6.	(Original) The method of claim 4, wherein a success of the motion is determined based on at least one of a location of each of the plurality of characters, 

7.	(Original) The method of claim 1, wherein displaying the real-time movement comprises displaying at least one of identification (ID) information of a character in control of the mechanical object and ID information of the real-time action in conjunction with the mechanical object.

8.	(Canceled)

9.	(Currently amended) The method of claim 1
the unit data comprises information about a real-time action occurring due to one of a plurality of characters grouped into a plurality of camps, a real-time action occurring between two characters grouped into the same camp, or a real-time action occurring between two characters grouped into different camps; and
the scene data comprises unit data of at least one real-time action continuously occurring due to characters grouped in the same camp.

10.	(Canceled)

11.	(Original) A non-transitory computer-readable storage medium to store a program to implement the method of claim 1.

12.	(Currently amended) A method of simulating gameplay, the method comprising:
storing information about probable scenarios in conjunction with a movement of a mechanical object in a simulation of gameplay of a match in a management game, each probable scenario among the probable scenarios comprising predetermined motions of the mechanical object;
selecting, via a processor as the gameplay processes, a scenario from the probable scenarios to simulate a portion of the gameplay;
generating scene data based on whether predetermined motions in the selected scenario have succeeded, the scene data comprising a representation of a real-time movement of the mechanical object; and
transmitting the scene data to a terminal,
wherein the scene data comprises unit data of each of real-time actions corresponding to continuously successful motions for the movement of the mechanical object by one camp among the predetermined motions in the selected scenario,
wherein the terminal is configured to verify the real-time actions in the unit data,
wherein scene data for entire simulation of the gameplay of the match is generated prior to providing a simulation result, and
wherein the method further comprises:
providing a user interface for changing, during the gameplay, at least one of a formation, a strategy, and a character; and
regenerating, in response to receiving a change via the user interface, a portion of the scene data based on the change, the portion of the scene data to occur in the simulation after the change.

13.	(Original) The method of claim 12, wherein selecting the scenario comprises selecting the scenario based on: 
a basic factor comprising information about a scenario start location for connection between selected scenarios; and 
a control factor comprising a factor for setting a strategy of a user.

14.	(Original) The method of claim 12, wherein the predetermined motions are triggered by characters grouped into a same camp.

15.	(Original) The method of claim 12, wherein: 
the scene data comprises a representation of a real-time movement of the mechanical object using a line connecting a start location of the real-time movement and an end location of the real-time movement; and
the method further comprises:
verifying a real-time action based on the scene data; and
displaying, on a screen to simulate the portion of the gameplay as the gameplay progresses, the real-time movement of the mechanical object in response to the verified real-time action using the line that connects the start location of the real-time movement extending from at least one other line depicting the at least one previous 

16.	(Original) The method of claim 15, further comprising:
determining an occurrence of a highlight scene based on a probability set for a type of the scene data; and
selecting scene data corresponding to the highlight scene from a highlight pool and transmitting the selected scene data to the terminal, in response to determining the occurrence of the highlight scene.

17.	(Original) The method of claim 15, wherein, in response to determining the occurrence of the highlight scene, displaying, on a screen of the terminal to simulate the portion of the gameplay as the gameplay processes, a real-time movement of character objects for a plurality of characters grouped into a plurality of camps and a real-time movement of the mechanical object, based on the scene data selected from the highlight pool, instead of using the line.

18.	(Currently amended) A system to simulate gameplay of a match in a management game, the system comprising:
a transceiver; and
a processor to transmit, to a terminal via the transceiver, information about a real-time action for a mechanical object for simulation of a portion of the gameplay, the real-time action being an extension of at least one previous action, the real-time action and the at least one previous action forming a continuous sequence of actions by a 
wherein the terminal is configured to: 
verify the real-time action using the information;
display, in response to verification of the real-time action, a real-time movement of the mechanical object; and
determine whether a highlight scene occurred based on a probability of each scene comprising a plurality of actions, and
wherein, in response to occurrence of the highlight scene, displaying the real-time movement comprises displaying a real-time movement of character objects for a plurality of characters and a real-time movement of the mechanical object,
wherein information for entire simulation of the gameplay of the match is generated prior to providing a simulation result, and
wherein the processor is further configured to:
provide a user interface for changing, during the gameplay, at least one of a formation, a strategy, and a character; and
regenerate, in response to reception of a change via the user interface, a portion of the information based on the change, the portion of the information to occur in the simulation after the change.

19.	(Original) The simulation system of claim 19, wherein:
displaying the real-time movement of the mechanical object comprises displaying the real-time movement of the mechanical object using a line connecting a start location of the real-time movement extending from at least one other line depicting the at least 
an aspect of the real-time action is displayed via at least one of a linetype pattern of the line and a thickness of the line; and
the linetype pattern and the thickness of the line are determined based on the real-time action.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1-7, 9, 11-19 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “wherein determining the real-time action for the mechanical object comprises: receiving, from a simulation server, scene data comprising at least one set of unit data; and verifying the real-time action in the at least one set of unit data, wherein scene data for entire simulation of the gameplay of the match is generated prior to providing a simulation result, and wherein the method further comprises: providing a user interface for changing, during the gameplay, at least one of a formation, a strategy, and a character; and regenerating, in response to receiving a change via the user interface, a portion of the scene data based on the change, the portion of the scene data to occur in the simulation after the change.” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 1, 12, and 18 of the instant application (as supported in specification, at least the original claims, and Figs. 1-2 and 9).
Prior Art of Record
The Prior art of reference Liu (Jing-Sin Liu et. al., “Realization of a ball passing strategy for a robot soccer game: a case study of integrated planning and control” Robotica, 22, pp 329-338, (2004)) discloses:  	(Liu: page 332-333, Simulation of ball being kicked and passed between simulated players in real-time, include a sequence of plays between simulated players, see FIGs. 6-8, showing a sequence of passes and movements between simulated players using line type displaying player movement and ball movement; Examiner notes that “in a management game” is considered nominal, as management game is not defined in the specification and under BRI is merely the name of the game and not afforded a specific meaning.)
The Prior art of reference Metaboli (“Championship Manager 2007”) discloses:  	(Metaboli: page 3, screenshot, red, blue, and yellow arrow lines, what team is performing the action, what type of action it is such as an intermediate pass).
The Prior art of reference Muller et al. (WO 2009/015500 A1) discloses:  	(Muller: page 16, last paragraph, server and local computer by way of computer/server which may be connected via a network; page 17, 2nd paragraph verifying the action in the at least one set of unit data; page 12, 2st full paragraph, 4th and 5th paragraph action occurring between two characters grouped into different camps; page 11, 2nd paragraph, bullet points of different scenarios; page 9, 1st full paragraph providing a user interface for changing at least one of a formation, a strategy, and a character; page 8, 2nd
The Prior art of reference Stack Overflow (“How the dynamics of a sports simulation game works?”) discloses:  	(Stack: pages 1-2, “load of statistic…encode them into game’s database… generate results; pages 1-2, home run, curve balls)
The Prior art of reference Hughes et al. (U.S. Patent No. 8,702,504 B1) discloses:  	(Hughes: column 24, claim 1 determining whether a highlight scene occurred based on a probability of each scene comprising a plurality of actions)
The Prior art of reference Suzuki (U.S. Patent No. 7,044,856 B2) discloses:  	(Suzuki: column 6, lines 43-48 wherein the displaying comprises displaying a movement of character objects for a plurality of characters and a movement of the mechanical object, instead of using the line, in response to occurrence of the highlight scene)
The Prior art of reference Miller et al. (U.S. Patent Application Publication 2011/0087515 A1) discloses:  	(Miller: [0028], user with user interface engine, "even as the reality of the situation drifts from the plan, system can create informed operational responses automatically, either issued by the commander..”; [0028], [0032] updated scenario on map)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C MIKOWSKI whose telephone number is (571)272-8525. The examiner can normally be reached generally Monday through Thursday 9 am to 5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148